Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating the prison disciplinary rule prohibiting inmates from making threats. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the $5 mandatory surcharge has been restored to petitioner’s inmate account. In view of this, and given that petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Kairis v Fischer, 86 AD3d 868, 868-869 [2011]; Matter of Charles v Bezio, 80 AD3d 975 [2011]).
Mercure, A.PJ., Spain, Malone Jr., Stein and McCarthy, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.